           Case 2:19-cv-01818-RFB-NJK Document 8 Filed 12/28/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   MARTY SCOTT FITZGERALD,
                                                            Case No.: 2:19-cv-01818-RFB-NJK
 8          Plaintiff(s),
                                                                          ORDER
 9   v.
10   LISA WALSH, et al.,
11          Defendant(s).
12         This case has been referred for an inmate early mediation. Docket No. 5 at 12. Although
13 Plaintiff has updated his mailing address, Docket No. 4, he has not provided an email address or
14 phone number at which he can be contacted, see Local Rule IA 3-1. To better facilitate the
15 mediation process, Plaintiff must file a notice providing (1) either his email address or a statement
16 that Plaintiff does not have an email address, (2) either his telephone number or a statement that
17 Plaintiff does not have a telephone number, and (3) a statement as to whether Plaintiff has internet
18 access such that the mediation can take place remotely by video. This notice must be filed by
19 January 19, 2021.
20         IT IS SO ORDERED.
21         Dated: December 28, 2020
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28

                                                     1
